 



Exhibit 10.5
BRANDYWINE REALTY TRUST
NON-QUALIFIED OPTION
     This is a Non-Qualified Stock Option Award (the “Award”) from Brandywine
Realty Trust, a Maryland real estate investment trust (the “Company”), to
___(“Optionee”) and is dated April 8 2008 (the “Date of Grant”). Terms used
herein as defined terms and not defined herein have the meanings assigned to
them in the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan, as amended from time to time (the “Plan”).
     1. Definitions. As used herein:
          (a) “Board” means the Board of Trustees of the Company, as constituted
from time to time.
          (b) “Cause” means “Cause” as defined in the Employment Agreement.
          (c) “Change of Control” means “Change of Control” as defined in the
Plan.
          (d) “Closing” means the closing of the acquisition and sale of the
Shares as described in, and subject to the provisions of, Paragraph 8 hereof.
          (e) “Closing Date” means the date of the Closing.
          (f) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
          (g) “Common Share” means a common share of beneficial interest, $.01
par value per share, of the Company.
          (h) “Committee” means the Committee appointed by the Board in
accordance with Section 2 of the Plan, if one is appointed and in existence at
the time of reference. If no committee has been appointed pursuant to Section 2,
or if such a committee is not in existence at the time of reference, “Committee”
means the Board.
          (i) “Date of Exercise” means the date on which the notice required by
Paragraph 5 hereof is given.
          (j) “Date of Grant” has the meaning shown above.
          (k) “Disability” means “Disability” as defined in the Plan.
          (l) “Employment Agreement” means the Amended and Restated Employment
Agreement between Grantee and the Company, dated as of ___, as amended from time
to time, or any subsequent employment agreement between Grantee and the Company
as in effect at the time of determination.

-1-



--------------------------------------------------------------------------------



 



          (m) “Expiration Date” means the earliest of the following:

  (i)   If the Optionee terminates employment with the Company for any reason
other than death, Disability or for Cause, 5:00 p.m. on the date 90 days
following such termination of employment;     (ii)   If the Optionee terminates
employment with the Company because of death or Disability, 5:00 p.m. on the
first anniversary of the date the Optionee terminates employment because of
death or Disability;     (iii)   If the Optionee terminates employment with the
Company for Cause, 5:00 p.m. on the date of such termination of employment;    
(iv)   The close of business on the date of a Change of Control;     (v)   5:00
p.m. on the day before the tenth anniversary of the Date of Grant.

          (n) “Fair Market Value” means the Fair Market Value of a Share, as
determined pursuant to the Plan.
          (o) “Option” means the option to purchase Shares hereby granted.
          (p) “Option Price” means $20.61 per Share. In the event of any
recapitalization, Share distribution or dividend, Share split or combination,
the Option Price shall be equitably and proportionally adjusted. The Option
Price shall also be subject to adjustment pursuant to Section 3(c) of the Plan.
          (q) “Resignation for Good Reason” means Resignation for Good Reason as
defined in the Employment Agreement.
          (r) “Shares” means the ___Common Shares which are the subject of the
Option hereby granted. In the event of any recapitalization, Share distribution
or dividend, Share split or combination, the number of Shares that remain
subject to the Option shall be equitably and proportionally adjusted. The number
of Shares that remain subject to the Option shall also be subject to adjustment
pursuant to Section 3(c) of the Plan.
          (s) “Subsidiary” means, with respect to the Company, a subsidiary
company, whether now or hereafter existing, as defined in section 424(f) of the
Code, and any other entity 50% or more of the economic interests in which are
owned, directly or indirectly, by the Company.
     2. Grant of Option. Subject to the terms and conditions set forth herein
and in the Plan, the Company hereby grants to the Optionee the Option to
purchase any or all of the Shares.

-2-



--------------------------------------------------------------------------------



 



     3. Time of Exercise of Options.
          (a) Subject to Paragraph 3(b), the Option may be exercised after such
time or times as set forth below, and shall remain exercisable until the
Expiration Date, when the right to exercise shall terminate absolutely:

  (i)   The Option may be exercised for one-third of the Shares subject to the
Option on or after the first anniversary of the Date of Grant.     (ii)   The
Option may be exercised for an additional one-third of the Shares subject to the
Option on or after the second anniversary of the Date of Grant.     (iii)   The
Option may be exercised for an additional one-third of the Shares subject to the
Option on or after the third anniversary of the Date of Grant.

Notwithstanding the foregoing, the number of Shares available for exercise as
determined under this Paragraph 3 shall be rounded down to the nearest whole
Share. No Shares subject to the Option shall first become exercisable following
the Optionee’s termination of employment.
          (b) Notwithstanding Paragraph 3(a), the Option shall become fully
exercisable upon the earliest of (i) the occurrence of a Change of Control,
(ii) the death of the Optionee, (iii) the Disability of the Optionee or
(iv) termination of the Optionee’s employment with the Company without Cause or
resignation of the Optionee employment with the Company that is a [Resignation
for Good Reason] [resignation for Good Reason]. In addition, notwithstanding
anything to the contrary set forth in the Plan, upon or in anticipation of any
Change in Control, the Committee may, in its sole and absolute discretion and
without the need for the consent of the Optionee, take one or more of the
following actions contingent upon the occurrence of that Change in Control:
(i) cause the Option to become fully vested and immediately exercisable for a
reasonable period in advance of the Change in Control and, to the extent not
exercised prior to that Change in Control, cancel the Option upon closing of the
Change in Control; (ii) cancel the Option, in whole or in part, in exchange for
a substitute option in a manner consistent with the requirements of
Treas. Reg. §1.424-1(a) or any successor rule or regulation (notwithstanding the
fact that the original Option was not intended to satisfy the requirements for
treatment as an Incentive Stock Option); or (iii) cancel the Option, in whole or
in part, in exchange for cash and/or other substitute consideration with a value
equal to (A) the number of Shares subject to the Option, multiplied by (B) the
difference, if any, between the Fair Market Value per Share on the date of the
Change in Control and the Option Price; provided, that if the Fair Market Value
per Share on the date of the Change in Control does not exceed the Option Price
of the Option, the Committee may cancel the Option without any payment of
consideration therefor. In the discretion of the Committee, any cash or
substitute consideration payable upon cancellation of the Option may be
subjected to earn-out, escrow, holdback or similar arrangements, to the extent
such arrangements are applicable to any consideration paid to shareholders in
connection with the Change in Control.

-3-



--------------------------------------------------------------------------------



 



     4. Payment for Shares. Full payment for Shares purchased upon the exercise
of an Option may be made in cash. In addition, this Option may be exercised
through means of a “net settlement,” whereby the Option Price will be satisfied
by cancellation of the Company’s obligation to issue a number of Common Shares
otherwise issuable upon such exercise, which number of Common Shares will be
equal to: (A) the total Option Price payable to acquire the number of Shares as
to which the Option is then being exercised divided by (B) the then current Fair
Market Value per Common Share. The number of Shares actually issuable upon such
exercise will then be equal to the difference between the number of Shares as to
which the Option is then being exercised and the number of Shares described in
the preceding sentence. Without limiting the foregoing, payment for Shares
purchased upon the exercise of an Option may, at the election of the Optionee
and as the Committee may, in its discretion, approve, by surrendering Common
Shares with an aggregate Fair Market Value equal to the aggregate Option Price.
     5. Manner of Exercise. The Option shall be exercised by giving written
notice of exercise to:
Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Attention: General Counsel
All notices under this agreement shall be deemed to have been given when
hand-delivered, telecopied or transmitted electronically and shall be
irrevocable once given.
     6. Nontransferability of Option. The Option may not be transferred or
assigned by the Optionee otherwise than as and to the extent permitted by
Section 5(e) of the Plan; and any attempt at assignment or transfer contrary to
the provisions of the Plan or the levy of any execution, attachment or similar
process upon the Option shall be null and void and without effect. Any exercise
of the Option by a person other than the Optionee shall be accompanied by
appropriate proofs of the right of such person to exercise the Option.
     7. Securities Laws. The Committee may from time to time impose any
conditions on the exercise of the Option as it deems necessary or appropriate to
comply with the then-existing requirements of the Securities Act of 1933, as
amended, or of the Securities Exchange Act of 1934, as amended, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange Commission. If
the listing, registration or qualification of Shares issuable on the exercise of
the Option upon any securities exchange or under any federal or state law, or
the consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Shares, the Company
shall not be obligated to issue or deliver the certificates (if any)
representing the Shares otherwise issuable on the exercise of the Option unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained. If registration is considered unnecessary by the
Company or its counsel, the Company may cause a legend to be placed on such
Shares calling attention to the fact that they have been acquired for investment
and have not been registered.

-4-



--------------------------------------------------------------------------------



 



     8. Issuance of Certificate at Closing; Payment of Cash. Subject to the
provisions of this Paragraph 8, the Closing Date shall occur as promptly as is
feasible after the exercise of the Option. Subject to the provisions of
Paragraphs 7 and 9 hereof, a certificate for the Shares issuable on the exercise
of the Option shall be delivered to the Optionee or to his personal
representative, heir or legatee at the Closing, provided that no certificates
for Shares will be delivered to the Optionee or to his personal representative,
heir or legatee unless the Option Price has been paid in full and provided
further that the Company may elect to provide for the issuance and delivery of
the Shares via book entry or in uncertificated form.
     9. Rights Prior to Exercise. The Optionee shall not have any right as a
shareholder with respect to any Shares subject to his Options until the Option
shall have been exercised in accordance with the terms of the Plan and this
Award and the Optionee shall have paid the full purchase price for the number of
Shares in respect of which the Option was exercised, provided that in the event
that the Optionee’s employment with the Company is terminated for Cause, upon a
determination by the Committee, the Optionee shall automatically forfeit all
Shares otherwise subject to delivery upon exercise of an Option but for which
the Company has not yet delivered the Share certificates or issued the Shares
via book entry or in uncertificated form, upon refund by the Company of the
Option Price.
     10. Status of Option; Interpretation. The Option is intended to be a
non-qualified stock option. Accordingly, it is intended that the transfer of
property pursuant to the exercise of the Option shall be subject to federal
income tax in accordance with section 83 of the Code. The Option is not intended
to qualify as an incentive stock option within the meaning of section 422 of the
Code. The interpretation and construction of any provision of this Option or the
Plan made by the Committee shall be final and conclusive and, insofar as
possible, shall be consistent with the intention expressed in this Paragraph 10.
     11. Option Not to Affect Employment. The Option granted hereunder shall not
confer upon the Optionee any right to continue in the employment of the Company
or any Subsidiary.
     12. Miscellaneous.
          (a) The address for the Optionee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the address contained in the Company’s personnel records.
          (b) This Award and all questions relating to its validity,
interpretation, performance, and enforcement shall be governed by and construed
in accordance with the laws of the State of Maryland.
     13. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Shares in connection with the exercise of the Option, the
Company shall have the right to (a) require the Optionee to remit to the Company
an amount in cash or Common Shares (valued at the then current Fair Market
Value) sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or

-5-



--------------------------------------------------------------------------------



 



certificates for such Shares or (b) take whatever action it deems necessary to
protect its interests with respect to tax liabilities.
     IN WITNESS WHEREOF, the Company has granted this Award on the day and year
first above written.

                  BRANDYWINE REALTY TRUST    
 
           
 
  BY:  
 
   
 
  TITLE:        

-6-